DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 drawn to a fuel cell in the reply filed on 13 September 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipate by Fly US20020114990A1.

	Regarding claim 1, Fly discloses a fuel cell (Fly, [0002]-[0017], [0036-[0079], Figs. 1-17, Table 1), comprising:
a first fuel cell bipolar plate defining an air layer (Fly, [0042]-[0044], Figs. 3 and 5, bipolar plate assemblies 44, gas distribution layer 54, cathode manifold plate 52),
a second fuel cell bipolar plate defining a hydrogen layer (Fly, [0042]-[0044], Figs. 3 and 5, bipolar plate assemblies 44, gas distribution layer 54, anode manifold plate 50),
a coolant layer, defined by the air layer and the hydrogen layer, having a plurality of coolant microchannels that facilitate flow of a coolant therethrough (Fly, [0042]-[0044] and [0048], Figs. 3 and 5, coolant distribution layer 54, coolant manifold plate 56), the examiner notes that the instant application appears to uses channels and microchannels interchangeably (see Instant, [0004]-[0007], for example) and the channels of Fly are less than 1 mm in size and therefore satisfy the limitation of microchannels,
and a permeable support layer, extending between the air layer and the hydrogen layer to define a gap between the air layer and the hydrogen layer that prevents flow blockage of the coolant microchannels while facilitating coolant flow through the permeable support layer (Fly, [0002], [0012], [0015], [0042]-[0052], Figs. 3 and 5, conductive foam media 46),
the examiner notes that the limitations “that facilitate flow of a coolant therethrough” and “to define a gap between the air layer and the hydrogen layer that prevents flow blockage of the coolant microchannels while facilitating coolant flow through the permeable support layer” are simply statements of intended use and do not suggest any additional structural limitations and
because the microchannels provide coolant flow, they can be seen to facilitate flow of a coolant therethrough, and any feature that allows coolant flow can be seen to facilitate the flow meets these limitations
and because the permeable support layer extends between the air layer and the hydrogen layer, allowing coolant flow through the permeable support layer, it can be seen to defines a gap between the air layer and the hydrogen layer that prevents flow blockage of the coolant microchannels while facilitating coolant flow through the permeable support layer, and any feature that extends between the air layer and hydrogen layer providing support and which allows coolant flow through the permeable support layer meets these limitations,
as the Courts have ruled that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Regarding claim 8, Fly teaches a fuel cell (Fly, [0002]-[0017], [0036-[0079], Figs. 1-17, Table 1), comprising:
a first fuel cell bipolar plate defining an air layer having a plurality of air microchannels that facilitate flow of air therethrough (Fly, [0042]-[0044], Figs. 3 and 5, bipolar plate assemblies 44, gas distribution layer 54, cathode manifold plate 52),
a second fuel cell bipolar plate defining a hydrogen layer having a plurality of hydrogen microchannels that facilitate flow of hydrogen therethrough (Fly, [0042]-[0044], Figs. 3 and 5, bipolar plate assemblies 44, gas distribution layer 54, anode manifold plate 50),
a coolant layer, defined by stacking the air layer and the hydrogen layer, having a plurality of coolant microchannels that facilitate flow of a coolant therethrough for thermal management of the fuel cell (Fly, [0042]-[0044] and [0048], Figs. 3 and 5, coolant distribution layer 54, coolant manifold plate 56), the examiner notes that the instant application appears to uses channels and microchannels interchangeably (see Instant, [0004]-[0007], for example) and the channels of Fly are less than 1 mm in size and therefore satisfy the limitation of microchannels
and a support layer, composed of one or more permeable, thermally conductive materials and configured to extend laterally between the air layer and the hydrogen later to define a gap between the air layer and the hydrogen layer that prevents blockage of the coolant microchannels while defining a thermally conductive path between the air layer and the hydrogen layer while facilitating coolant flow through the support layer (Fly, [0002], [0012], [0015], [0042]-[0052], Figs. 3 and 5, conductive foam media 46),
the examiner notes that the limitations “that facilitate flow of air/hydrogen therethrough”, “that facilitate flow of a coolant therethrough for thermal management of the fuel cell” and “to define a gap between the air layer and the hydrogen layer that prevents blockage of the coolant microchannels while defining a thermally conductive path between the air layer and the hydrogen layer while facilitating coolant flow through the support layer” are simply statements of intended use and do not suggest any additional structural limitations and
because the first/second fuel cell bipolar plate provides air/hydrogen flow, they can be seen to facilitate flow of air/hydrogen therethrough, and any feature that allows air/hydrogen flow can be seen to facilitate the air/hydrogen flow meets these limitations,
because the microchannels provide coolant flow, they can be seen to facilitate flow of a coolant therethrough for thermal management of the fuel cell, and any feature that allows coolant flow can be seen to facilitate the flow for thermal management of the fuel cell meets these limitations
and because the permeable support layer extends laterally between the air layer and the hydrogen layer, it can be seen to defines a gap between the air layer and the hydrogen layer allowing coolant flow through the permeable support layer that prevents blockage of the coolant microchannels while defining a thermally conductive path between the air layer and the hydrogen layer while facilitating coolant flow through the support layer, and any feature that extends laterally between the air and hydrogen layers providing support which allows coolant flow through the support layer meets these limitations,
as the Courts have ruled that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Regarding claims 2 and 9, Fly also teaches wherein the permeable support layer is composed of a metal material (Fly, [0012], [0045], [0052])

Regarding claims 5-6 and 11, Fly further discloses wherein the permeable support layer comprises a thermally conductive foam member (Fly, [0002], [0012], [0015], [0042]-[0052], Figs. 3 and 5, conductive foam media 46).
The examiner notes that the limitation in claim 6 “to define a thermally conductive path between the air layer and the hydrogen layer” is simply a statement of intended use and does not suggest any additional structural limitations and 
because the permeable support layer extends laterally between the air layer and the hydrogen layer and comprises a thermally conducting foam member, and any member that allows thermal flow between the air layer and the hydrogen layer can be seen to define a thermally conductive path between the air layer and the hydrogen layer meets these limitations 
as the Courts have ruled that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Regarding claims 7 and 12, Fly additionally teaches wherein the permeable support layer is sintered to the first fuel cell bipolar plate and the second fuel cell bipolar plate (Fly, [0002], [0042], [0052]).
In addition, the fuel cell of Fly is substantially identical to the claimed invention as set forth above and the limitation “the permeable support layer is sintered to the first fuel cell bipolar plate and the second fuel cell bipolar plate” is a product-by-process claim. The Courts have held that if the product in the product-by-process claim appears to be the same or similar to that of the prior art, although produced by a different process, absence a showing of nonobvious difference, the claim is unpatentable even though the prior product was made by a different process. See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974) and  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fly US20020114990A1 in view of Cui CN110120530A (using the machine English translation from PE2E, provided).

Regarding claims 3 and 4, Fly teaches all of the limitations of claim 2 as set forth above but Fly does not explicitly teach wherein the permeable support layer comprises a metal mesh or a thermally conductive metal mesh to facilitate coolant flow therethrough and define a thermally conductive path between the air layer and the hydrogen layer.
Cui discloses a fuel cell comprising bipolar plates and a coolant layer to achieve efficient use of hydrogen or oxygen in the battery (Cui, pp. 1-6, Figs. 1-3). Cui further discloses a conductive porous layer comprising a metal foam or metal mesh (Cui, p. 3 lines 18-22) thereby improving the efficiency of the fuel cell (Cui, p. 2 line 3). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell of Fly incorporating the teaching of Cui wherein the permeable support layer comprises a thermally conductive metal mesh to facilitate coolant flow therethrough and define a thermally conductive path between the air layer and the hydrogen layer in order to improve the fuel cell operation and efficiency.
The examiner notes the limitation “to facilitate coolant flow therethrough and define a thermally conductive path between the air layer and the hydrogen layer” is simply a statement of intended use and does not suggest any additional structural limitations 
because the permeable support layer comprising a metal mesh or a thermally conductive metal mesh extends laterally between the air layer and the hydrogen layer, and any member that allows thermal flow between the air layer and the hydrogen layer can be seen to facilitate coolant flow therethrough and define a thermally conductive path between the air layer and the hydrogen layer meets these limitations,
as the Courts have ruled that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Regarding claim 10, Fly teaches all of the limitations of claim 9 as set forth above, but does not teach wherein the support layer comprises a metal mesh. 
Cui discloses a fuel cell comprising bipolar plates and a coolant layer to achieve efficient use of hydrogen or oxygen in the battery (Cui, pp. 1-6, Figs. 1-3). Cui further discloses a conductive porous layer comprising a metal foam or metal mesh (Cui, p. 3 lines 18-22) thereby improving the efficiency of the fuel cell (Cui, p. 2 line 3). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell of Fly incorporating the teaching of Cui wherein the permeable support layer comprises a metal mech in order to improve the fuel cell operation and efficiency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 17085822 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because

	17085822 claim 1 recites the limitation a fuel cell, comprising: a first fuel cell bipolar plate defining an air layer; a second fuel cell bipolar plate defining a hydrogen layer; a coolant layer, defined by the air layer and the hydrogen layer, having a plurality of coolant microchannels that facilitate flow of a coolant therethrough; and one or more support members, extending between the air layer and the hydrogen layer, to define one or more additional coolant flow paths between the air layer and the hydrogen layer. There is significant overlap with the instant application’s claim 1 (a fuel cell, comprising: a first fuel cell bipolar plate defining an air layer; a second fuel cell bipolar plate defining a hydrogen layer; a coolant layer, defined by the air layer and the hydrogen layer, having a plurality of coolant microchannels that facilitate flow of a coolant therethrough; and a permeable support layer, extending between the air layer and the hydrogen layer, to define a gap between the air layer and the hydrogen layer that prevents flow blockage of the coolant microchannels while facilitating coolant flow through the permeable support layer).

17085822 claim 7 recites the limitation a fuel cell, comprising: a first fuel cell bipolar plate defining an air layer having a plurality of air microchannels that facilitate flow of air therethrough; a second fuel cell bipolar plate defining a hydrogen layer having a plurality of hydrogen microchannels that facilitate flow of hydrogen therethrough; a coolant layer, defined by stacking the air layer and the hydrogen layer, having a plurality of coolant microchannels that facilitate flow of a coolant therethrough for thermal management of the fuel cell; and one or more support members, composed of one or more thermally conductive materials and configured to extend between the air layer, to define a thermally conductive path and one or more additional coolant flow paths between the air layer and the hydrogen layer. There is significant overlap with the instant application’s claim 8 (a fuel cell, comprising: a first fuel cell bipolar plate defining an air layer having a plurality of air microchannels that facilitate flow of air therethrough; a second fuel cell bipolar plate defining a hydrogen layer having a plurality of hydrogen microchannels that facilitate flow of hydrogen therethrough; a coolant layer, defined by stacking the air layer and the hydrogen layer, having a plurality of coolant microchannels that facilitate flow of a coolant therethrough for thermal management of the fuel cell; and a support layer, composed of one or more permeable, thermally conductive materials and configured to extend laterally between the air layer and the hydrogen later, to define a gap between the air layer and the hydrogen layer that prevents blockage of the coolant microchannels while defining a thermally conductive path between the air layer and the hydrogen layer while facilitating coolant flow through the support layer).

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17085626 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because

	17085626 claim 1 recites the limitation a fuel cell, comprising: a first fuel cell bipolar plate defining an air layer; a second fuel cell bipolar plate defining a hydrogen layer; a coolant layer, defined by the air layer and the hydrogen layer, having a plurality of coolant microchannels that facilitate flow of a coolant therethrough; and a permeable support infill structure, composed of sintered thermally conductive powder particles, arranged at the cooling layer to prevent flow blockage at the coolant layer, define a thermally conductive path between the air layer and the hydrogen layer, and facilitate coolant flow through the permeable support infill structure. There is significant overlap with the instant application’s claim 1 (a fuel cell, comprising: a first fuel cell bipolar plate defining an air layer; a second fuel cell bipolar plate defining a hydrogen layer; a coolant layer, defined by the air layer and the hydrogen layer, having a plurality of coolant microchannels that facilitate flow of a coolant therethrough; and a permeable support layer, extending between the air layer and the hydrogen layer, to define a gap between the air layer and the hydrogen layer that prevents flow blockage of the coolant microchannels while facilitating coolant flow through the permeable support layer).

	17085626 claim 8 recites the limitation a fuel cell, comprising: a multi-layer structure that includes: a first fuel cell bipolar plate defining an air layer, a second fuel cell bipolar plate defining a hydrogen layer, a coolant layer defined by stacking the air layer and the hydrogen layer, and a permeable support infill structure, composed of sintered thermally conductive powder particles, configured to prevent flow blockage at the coolant layer, define a thermally conductive path between the air layer and the hydrogen layer, and facilitate coolant flow through the permeable support infill structure. There is significant overlap with the instant application’s claim 8 (a fuel cell, comprising: a first fuel cell bipolar plate defining an air layer having a plurality of air microchannels that facilitate flow of air therethrough; a second fuel cell bipolar plate defining a hydrogen layer having a plurality of hydrogen microchannels that facilitate flow of hydrogen therethrough; a coolant layer, defined by stacking the air layer and the hydrogen layer, having a plurality of coolant microchannels that facilitate flow of a coolant therethrough for thermal management of the fuel cell; and a support layer, composed of one or more permeable, thermally conductive materials and configured to extend laterally between the air layer and the hydrogen later, to define a gap between the air layer and the hydrogen layer that prevents blockage of the coolant microchannels while defining a thermally conductive path between the air layer and the hydrogen layer while facilitating coolant flow through the support layer).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728                           

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728